DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/29/2021 and 5/25/22 was filed before the mailing date of the first Office action on 8/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the paragraph numbers corresponding to paragraphs are improper, i.e. some paragraphs lack paragraph numbers, for e.g. on page 2, the paragraph beginning with “The RNA sequence that attenuates. . . “ should be labeled paragraph 0006; on page 6, the paragraph beginning with “This description contains part or all. .  “ should also have a paragraph number.  One suggestion is to remove the paragraph numbers.   
The Brief Description of Drawings section should include, per MPEP 608.01(f), description of the figures, for e.g. figure 2 has three panels labeled A, B, and C; however, Fig. 2 description on pg. 7 lacks description of the panels A, B, and C.  This lack of description also applies to figures 3-7. The description of these panels does appear in Examples sections but should also be restated in or moved to Brief Description of the Drawings section, for example change “Fig. 2” to “Fig. 2 A [add description of A], B [add description of B], C [add description of C].” Alternatively, applicant can simply note “Fig. #” and the number of panels, for e.g. for figure 2, change to “Fig. 2A-C”. 
Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 - 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It should be made clear that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.  Although a working example is not required to enable an invention, the skilled artisan must be able to practice the claimed invention without undue experimentation. See also, MPEP §2164.02, which states in part: The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. 
Claims 17-21  explicitly encompass preventing neurodegenerative disease, including TDP-43 proteinopathy, amyotrophic lateral sclerosis (ALS), sporadic or familial ALS, frontotemporal lobar degeneration (FTLD), Alzheimer's disease, Lewy body dementia, Huntington's disease, Parkinson's disease, argyrophilic grain dementia, Perry syndrome, progressive supranuclear palsy, corticobasal degeneration, and Pick's disease in a subject.  Looking to the prior art for guidance, a search of the prior art did not identify any methods which effectively prevent neurodegenerative disease, including TDP-43 proteinopathy, amyotrophic lateral sclerosis (ALS), sporadic or familial ALS, frontotemporal lobar degeneration (FTLD), Alzheimer's disease, Lewy body dementia, Huntington's disease, Parkinson's disease, argyrophilic grain dementia, Perry syndrome, progressive supranuclear palsy, corticobasal degeneration, and Pick's disease in a subject. The specification also does not provide any working example demonstrating prevention of neurodegenerative disease, including TDP-43 proteinopathy, amyotrophic lateral sclerosis (ALS), sporadic or familial ALS, frontotemporal lobar degeneration (FTLD), Alzheimer's disease, Lewy body dementia, Huntington's disease, Parkinson's disease, argyrophilic grain dementia, Perry syndrome, progressive supranuclear palsy, corticobasal degeneration, and Pick's disease in a subject.  Therefore, given the lack of knowledge present in the prior art and the lack of guidance provided in the specification with respect to preventing neurodegenerative disease, including TDP-43 proteinopathy, amyotrophic lateral sclerosis (ALS), sporadic or familial ALS, frontotemporal lobar degeneration (FTLD), Alzheimer's disease, Lewy body dementia, Huntington's disease, Parkinson's disease, argyrophilic grain dementia, Perry syndrome, progressive supranuclear palsy, corticobasal degeneration, and Pick's disease, further experimentation would be required. Considering that the additional experimentation would require de novo experimentation without a guarantee of success, and further considering that any positive results (i.e., successful prevention of neurodegenerative disease, including TDP-43 proteinopathy, amyotrophic lateral sclerosis (ALS), sporadic or familial ALS, frontotemporal lobar degeneration (FTLD), Alzheimer's disease, Lewy body dementia, Huntington's disease, Parkinson's disease, argyrophilic grain dementia, Perry syndrome, progressive supranuclear palsy, corticobasal degeneration, and Pick's disease in a subject) would amount to a significant advancement in the state of the art, the additional experimentation required is considered undue.
Furthermore, in In re Vaeck, 947 F.2d 488,495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the Court ruled that a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims. Such is the case here, where there is a relatively incomplete understanding in the biotechnological field involved, as described above, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims.  
Therefore, it is appropriate to reject the claims under 35 USC 112(a) for not being enabled to their full scope.  It is noted that amending the claims to, for example, an agent for treating a neurodegenerative disease, including TDP-43 proteinopathy, amyotrophic lateral sclerosis (ALS), sporadic or familial ALS, frontotemporal lobar degeneration (FTLD), Alzheimer's disease, Lewy body dementia, Huntington's disease, Parkinson's disease, argyrophilic grain dementia, Perry syndrome, progressive supranuclear palsy, corticobasal degeneration, and Pick's disease in a subject in need thereof (i.e., remove “prevention” from the claims), would obviate this rejection.
35 U.S.C. 112(b) Rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “U(Mod)G, X1, X2, X3, . . . Xm)n; wherein U(Mod) represents a U derivative having an oxygen atom at the ribose 2’ position; X1, X2, X3, . . .Xm may not be present and the claim also recites "n is 4 to 15" and “m is 1 to 10” which is the narrower statement of the range/limitation.  
The claim can be interpreted in more than one way. First, a parenthesis is missing, thus it is difficult to ascertain the relationship of subscript “n” with the formula. 
Second, the subscript “m” modifying “X” and the ellipsis preceding Xm results in multiple interpretation of the formula. The claim states “X1, X2, X3, . . . Xm” may or may not be present.” Thus, the broadest reasonable interpretation (BRI) is that X1 through Xm are not present. But later in the claim, there is “m is 1 to 10.” And this would mean that at least one nucleotide follows UG nucleotides. Also, if m is 1, then is it a duplicate of X1 nucleotide already in the formula or does the Xm represent the number of nucleotide sequence following the G nucleotide?  
Third, if m is ten, then there is a 12 nucleotide sequence and if n is 15, then the nucleotide is 180 nucleotide long.  Claim 15 states that the limitation of total number of nucleotides for claim 1 is 50 nucleotides (claim 3 is dependent of claim 1). 
Fourth, the “U” in the formula can be interpreted as uracil or uridine; the specification does not provide guidance. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4-13 are rejected as they are dependent claims. 
In the interest of compact prosecution, one alternative formula (alternative formula 1) of the original formula in claim 3 is modified as follows: (U(Mod)GXm)n; m representing a potential nucleotide sequence from 0 to 10 nucleotides; X can be A (adenosine), C (cytidine), G (guanosine), U (uridine) or T (thymidine);  and n is 4 to 15.  Guidance for parenthesis placement is provided in claim 9 and the Specification. Inclusion of T (thymidine) in the alternative formula 1 is based on dependent claim 13. The appropriate modification of the claim that enables consistent interpretation of the instant and dependent claims would obviate the rejection.
35 U.S.C. 112(d) Rejection
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7, which is a dependent claim of claim 5, recites “(U(Me)G)1”.  Claim 5 recites “U(Me) G, X1, X2, X3, . . . Xm)n, wherein. . . . n is 4 to 15. The limitation of “(U(Me)G)1“ in claim 7 is inconsistent compared to claim 5. The lowest subscript n in claim 5 is 4, but claim 7 has n is 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interest of compact prosecution, “(U(Me)G)1” in claim 7 will be interpreted as “(U(Me)G)4”  consistent with the remaining of the claims and the Specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 13, 15, 16-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or a natural phenomenon without significantly more. The claim(s) recite(s) “a natural or artificial nucleic acid that binds to an RNA recognition motif” (claim 1) and its characteristics are not markedly different from the product’s naturally occurring counterpart in its natural state because the naturally occurring nucleic acid segment also binds to RNA recognition motif. This judicial exception is not integrated into a practical application because by merely reciting “natural or artificial nucleic acid that binds to RNA recognition motif” of TDP-43 (claims 1 and 2) limitations do not add a meaningful limitation as the binding to a RNA recognition motif of TDP-43 is merely a nominal observation of nature. While regarding the “artificial nucleic acid”, it is noted that the Federal Circuit in University of Utah Research Foundation v. Ambry Genetics (Fed. Circ. December 2014) held that claimed synthetically made primers having identical nucleotide sequences as portions (i.e., fragments) of naturally occurring nucleic acids are ineligible nature-based products. The court reasoned that simply being synthetic or non-naturally created is not enough for eligibility, when the identical sequences occur in nature.  Artificial nucleic acid is akin to a synthetic nucleic acid. Ishikawa et al. provides evidence that “nucleic acid sequence derived from an abnormally elongated UGGAA repeat sequence which is present in BEAN1 gene and  . . . has an RNA recognition site (RRM) of TDP-43.” (WO2016088797A1, pg. 4, referred in IDS)  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 13 substitutes RNA of claim 1 to DNA, while claim 16 recites a “pharmaceutical composition” with nucleic acid of claim 1 as an active ingredient, and claims 17-21 considers the “agent” with nucleic acid of claim 1 as an active ingredient. These modifications would be considered routine, conventional, and well understood claim element that is recited at a broad level of generality, and therefore does not add anything of significance to the judicial exception. See Sharfstein which provides evidence that it was routine, conventional and well understood to use nucleic acid with modifications or as an agent (Current Opinion in Biotechnology, 2017, p. 67).  
					Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2, 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the teaching of Ishikawa et al. (PG Pub WO201688797, referred in IDS). 
It is noted that Applicants claim priority to foreign patent applications: Japanese Patent Application No. 2018-146891, filed 08/03/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It is recognized that Takanori Yokota is a common inventor among the invention of publication in WO201688797 (published 06/09/2016) and the instant application. However, the WO201688797 publication reference extends beyond the year recognized by 35 U.S.C. 102(b)(1) exceptions.   
Claim 1 of the instant application recites natural or artificial nucleic acid that binds to RNA recognition motif (RRM), while dependent claim 2 recites nucleic acid that binds to an RNA recognition motif of TDP-43.  Ishikawa teaches “a nucleic acid sequence derived from an abnormally elongated UGGAA repeat sequence which is present in the BEAN1 gene . . . has an RNA recognition site (RRM) of TDP-43.” (PG Pub WO201688797, pg. 4)  Ishikawa teaches nucleic acid UGGAA repeat sequence that has an RNA recognition motif of TDP-43. 
Dependent claim 15 of instant application recites nucleic acid binding to RRM of 10 to 50 nucleotides.  Ishikawa et al. claim 1 teaches “(UGGAA) repeat RNA containing n (n is a natural number of 10 to 50).” (PG Pub WO201688797, pg. 15) Therefore, Ishikawa et al. teaches nucleic acid of 50 nucleotides and reads on the 50 nucleotides of instant application. One of the UGGAA repeat RNA sequence’s inherent characteristics is to bind to RRM (see reference cited above).  
Dependent claim 16 in the instant application recites a pharmaceutical composition comprising a nucleic acid active ingredient that binds to RNA recognition motif (RRM).  Ishikawa et al. in claim 5 teaches a “pharmaceutical composition comprising the repeat RNA” (UGGAA)n. (PG Pub WO201688797, pg. 15)  One of the UGGAA repeat RNA sequence’s inherent characteristics is to bind to RRM (see reference cited above).    
Dependent claims 17-21 recite agent with active ingredient being nucleic acid that binds to RRM.  Ishikawa in claims 8, 1, 9, and 10 teaches an agent wherein the repeat UGGAA RNA suppresses abnormal accumulation of TDP-43 and the agent is used as therapeutic agent for neurodegenerative diseases, including Alzheimer’s disease. (PG Pub WO201688797, pg. 15) One of the UGGAA repeat RNA sequence’s inherent characteristics is to bind to RRM (see reference cited above).  
	It should be noted that claims 17-21 are drawn to an “agent for prevention or treatment of a neurodegenerative disease” which sets for an intended use for the claimed agent. Under MPEP2111.02 (II) where the preamble statement recites a purpose or intended use “rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” The instant claims reciting “prevention or treatment of a neurodegenerative disease” or “suppresses abnormal accumulation of TDP-43” is considered intended use of the claimed agent and is not considered a limitation.  However, Ishikawa et al. teaches that the nucleic acid agent is a therapeutic agent for neurodegenerative disease (claim 9) and “suppresses abnormal accumulation of TDP-43” (claim 8). 
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the teaching of Buratti and Baralle (J. of Biological Chemistry, 2001, 276, pg. 36337-36343).
Claim 1 of the instant application recites natural or artificial nucleic acid that binds to RNA recognition motif (RRM), while dependent claim 2 recites nucleic acid that binds to an RNA recognition motif of TDP-43.  Buratti and Baralle teaches TDP-43 having RNA recognition motifs that bind to (UG)m-repeat RNA sequences (pg. 36337). Buratti and Baralle teaches nucleic acid that bind to RNA recognition motif of TDP-43. 

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 5, 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buratti and Baralle (J. of Biological Chemistry, 2001, 276, pg. 36337-36343) in view of Wolfe and Goodchild (referred in IDS).  Buratti and Baralle teaches (UG)12 RNA-repeat sequence (relevant to instant claims 3-6) and (TG)12 DNA-repeat sequence (relevant to instant claim 13) binding to TDP-43 and TDP-43 RRM-only protein construct. (pg. 36340, see figure 3B excerpt below). 

    PNG
    media_image1.png
    207
    711
    media_image1.png
    Greyscale

However, Buratti and Baralle do not teach the 2’-O-Me modification of the oligonucleotide.   Wolfe and Goodchild in Table 1 teaches modification of sequences comprising of UG with 2’-O-methyl (see excerpt of Table below, outlined in red, pg. 6301). Further Wolfe and Goodchild provide that “2’-O-Methylated oligonucleotides have been shown to hybridize to complementary RNA with increased affinity.” (pg. 6301). 
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    461
    475
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to have modified the teaching of Buratti and Baralle in view of Wolfe and Goodchild and arrive at the claimed invention with a reasonable expectation of success.   One of ordinary skill in the art would have been motivated to modify the Buratti and Baralle teaching to apply a known technique of Wolfe and Goodchild’s teaching of adding O’-Me to the 2’ ribose of the nucleobase since it provides increased affinity for improvement to yield predictable results. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (PG Pub WO201688797, referred in IDS) in view of Wolfe and Goodchild.  
Ishikawa teaches in claim 1 “(UGGAA) repeat RNA containing n (n is a natural number of 10 to 50)”. (PG Pub WO201688797, pg. 15)  However, Ishikawa does not teach the modification of the oligonucleotide sequence.  As stated above, Wolfe and Goodchild teach 2’-O-Me modification of the oligonucleotide.  Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to have modified the teaching of Ishikawa in view of Wolfe and Goodchild and arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to modify the Ishikawa teaching to apply a known technique of Wolfe and Goodchild teaching of adding O’-Me to the 2’ ribose of the nucleobase since it provides increased affinity for improvement to yield predictable results.
Claim(s) 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buratti and Baralle in view of Sharfstein (Current Opinion in Biotech., 53, 2017, [available online 12/28/2017] 65-75).  Buratti and Baralle teaches (UG)12 (reference cited above) and (UG)3 (fig. 1C, 36338, relevant to claim 14) RNA-repeat sequence binding to TDP-43 and TDP-43 RRM-only protein construct.  However, Buratti and Baralle do not teach the 2’-O-MOE modification of the oligonucleotide.  Sharfstein teaches modification of oligonucleotide with 2’-O-MOE since the ribose modification improve “stability, membrane translocation and affinity.” (fig. 1b, pg. 67)  Therefore it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to have modified the teaching of Buratti and Baralle in view of Sharfstein and arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to modify the Buratti and Baralle teaching to apply a known technique of Sharfstein teaching of adding 2’-O-MOE to the 2’ ribose of the nucleoside since it provides stability and increased affinity for improvement to yield predictable results. 
Therefore, it would have been prima facie obvious for one of ordinary skill  in the art before the filing date of the claimed invention to have modified the teaching of Buratti and Baralle in view of Sharfstein and arrive at the claimed invention with a reasonable expectation of success. 
Allowable Subject Matter
No claims were allowable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEYUR A. VYAS whose telephone number is 571-272-0924. The examiner can normally be reached M-F 9am - 4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEYUR A VYAS/
Examiner, Art Unit 4161

									/J. E. ANGELL/                                                                                                                                  Primary Examiner, Art Unit 1635